Citation Nr: 1509914	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-02 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to an increased rating greater than 30 percent for arthrodesis of the right wrist.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to May 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The claims file is currently under the jurisdiction of the VA RO in Winston-Salem, North Carolina.

The issues of entitlement to service connection for sleep apnea, entitlement to service connection for bilateral hip disability, entitlement to an increased rating for right wrist arthrodesis, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A December 2005 rating decision denied service connection for a bilateral hip disability and for sleep apnea.  The Veteran did not appeal the December 2005 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the December 2005 rating decision is new and material and sufficient to reopen the claims of entitlement to service connection for sleep apnea and a bilateral hip disability.



CONCLUSIONS OF LAW

1.  The December 2005 rating decision is final with respect to the issues of entitlement to service connection for sleep apnea and a bilateral hip disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received to reopen the claim of entitlement to service connection for sleep apnea is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence received to reopen the claim of entitlement to service connection for a bilateral hip disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims to reopen the issues of entitlement to service connection for sleep apnea and a bilateral hip disability, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for sleep apnea and a bilateral hip disability.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for sleep apnea and a bilateral hip disability in December 2005, and notified the Veteran of the decision that same month.  The Veteran did not appeal the December 2005 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

The December 2005 rating decision denied service connection for sleep apnea because there was no evidence of a clinical diagnosis of sleep apnea.  Similarly, the rating decision denied service connection for a bilateral hip disability based on a finding that the bilateral hip symptoms during service were acute and transitory and that there was no evidence of a diagnosed chronic bilateral hip disability.  Thus, in order for the Veteran's claims to be reopened, evidence must be added to the record since the December 2005 rating decision addressing these bases.

Although the RO determined that new and material evidence was not presented to reopen the claims of entitlement to service connection for sleep apnea and a bilateral hip disability, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the December 2005 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for sleep apnea.  In particular, the Veteran has submitted private medical evidence of sleep studies which reflect a current diagnosis of sleep apnea.  This evidence is new because it was not of record at the time of the December 2005 rating decision.  It is material because it provides evidence of a current diagnosis of sleep apnea, which was the basis for the RO's denial of the claim in December 2005.  Accordingly, because new and material evidence has been received, the claim for entitlement to service connection for sleep apnea is reopened.

Additionally, the Veteran's claim for entitlement to service connection for bursitis is reopened based upon new and material evidence.  Although the Veteran has not submitted any medical evidence showing a clinical diagnosis of a bilateral hip disability, in a July 2012 statement, the Veteran reported that his doctor diagnosed bursitis in his hips and related his bilateral hip disability to road marches while wearing a 90-pound ruck sack during service.  This evidence is new, because the Veteran did not provide any such statements at the time of the December 2005 rating decision.  It is material, as it suggests a possible diagnosis of a bilateral hip disability and potential etiological relationship to military service.  Additionally, the Board notes that the Veteran's lay statements are presumed to be credible for the purposes of determining whether new and material evidence has been submitted.  Justus, 3 Vet. App. at 512-13.  Accordingly, as there is credible evidence pertaining to the existence and etiology of a bilateral hip disability received since the last final denial of the claim, the Veteran's claim of entitlement to service connection for a bilateral hip disability is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for sleep apnea is reopened, and, to that that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a bilateral hip disability is reopened, and, to that that extent only, the appeal is granted.


REMAND

I.  Bilateral Hip Disability

In a July 2012 statement, the Veteran reported that his physician diagnosed bilateral hip bursitis and associated this disability with his active duty service.  Review of the record does not reveal that any such records have been obtained; accordingly, the RO should request that the Veteran identify all providers who have treated him for a bilateral hip disability since service, and in particular, the provider referenced in the July 2012 statement.  Additionally, the RO should ask that the Veteran submit an etiological opinion from the provider referenced in the July 2012 statement who related his current bilateral hip disability to active duty service.  Additionally, the Veteran should be provided with a VA examination to determine the existence and etiology of a bilateral hip disability.

II.  Sleep Apnea

Review of the record reflects that the Veteran exhibited symptoms of sleep apnea during service, and that he has a current diagnosis of obstructive sleep apnea.  Additionally, the Veteran has provided lay statements attesting to the continuation of his sleep disorder symptoms since service discharge.  Accordingly, the Veteran should undergo a VA examination to determine the etiology of his current sleep apnea.  

III.  Right Wrist Arthrodesis

Although the Veteran was provided with a VA examination in January 2012 which assessed the severity of the Veteran's service-connected right wrist disability, the Board finds the January 2012 VA examination to be inadequate.  While the examiner provided range of motion studies for the right wrist, the examiner did not state whether there was any pain on flexion and if so, the point at which pain began.  Additionally, the examiner first reported that the Veteran was able to perform repetitive use testing, but later in the examination report stated that post-repetitive use testing range of motion studies were not possible, and then later reported that there was no additional loss of range of motion following repetitive use testing.  Last, the examiner reported that there were no wrist scars; however, the Veteran has undergone 11 surgeries and maintains a separate rating for the scars associated with his right wrist disability.  As the Veteran most recently underwent a right wrist surgery in April 2011, an assessment of his scars should be made.  Accordingly, because the January 2012 VA examination provides inconsistent evidence of the factors considered by VA in determining the proper rating for the Veteran's service-connected right wrist disability, the Board finds the examination to be inadequate upon which to base an appellate decision.  Thus, a new VA examination must be provided.

IV.  TDIU

Although the Veteran withdrew a claim of entitlement to TDIU in May 2011, in his January 2013 substantive appeal, he alleged that he is unemployable as a result of his service-connected right wrist disability.  A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU has been raised by the record.  On remand the intertwined issue of entitlement to TDIU must be adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran another opportunity to identify any VA and non-VA provider who has treated him for his bilateral hip disability.  Request that the Veteran provide the required authorizations for all non-VA providers, to include the provider referenced in the Veteran's July 2012 statement who diagnosed bursitis and related it to his military service.  Thereafter, obtain all identified records.  All actions to obtain these records should be documented in the claims file.  

2.  After obtaining all identified records, provide the Veteran with the appropriate VA examination to determine the existence and etiology of his bilateral hip disability.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file, including the Veteran's service treatment records, his post-service treatment records, and his lay statements, the examiner must provide an opinion as to whether the Veteran has a current bilateral hip disability.  If a diagnosed bilateral hip disability is found, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hip disability is related to his military service.  The examiner must provide a complete rationale and explanation for the basis of the opinion.

3.  Provide the Veteran with the appropriate VA examination to determine the etiology of his sleep apnea.  The Veteran's claims file and a copy of this Remand must be provided to the VA examiner for review prior to the examination.  All necessary studies and tests must be accomplished.  Thereafter, based upon a complete review of the Veteran's claims file, including the Veteran's service treatment records, his post-service treatment records, and his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea is related to his military service.  The examiner must provide a complete rationale and explanation for the basis of the opinion.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right wrist disability.  The claims file and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The report of examination must be comprehensive and include a detailed account of all manifestations of the right wrist disability found to be present.  In particular, the examiner must state whether the Veteran has favorable or unfavorable ankylosis of the wrist and provide range of motion findings for the wrist.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after repetitions.  The examiner must state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability beyond that reflected by range of motion measurements and, if so, the additional degree of impairment.  Additionally, the examiner must indicate whether there are any scars associated with the Veteran's right wrist disability and provide full descriptions of the scars.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must readjudicate the issues on appeal with consideration of entitlement to a TDIU.  If any of the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


